JONES, Chief Judge.
This is a personal injury action.
Defendant Eastern Automobile objects to plaintiff’s interrogatories 5 to 26 inclusive, on the grounds (1) that the interrogatories are directed to matters which occurred,at the scene of the accident, and since no officer or agent of Eastern was present at the accident, it is impossible for them to answer, (2) the interrogatories call for hearsay evidence, and (3) the deposition of the driver was taken prior to the serving of the interrogatories, and plaintiff therefore has the information desired.
The first objection perhaps was valid before the 1948 amendments to the Federal Rules of Civil Procedure, 28 U.S. C.A.. Now, however, if a private corporation is served, the interrogatories must be answered by an officer or agent who shall furnish such information as is available. A corporation cannot avoid answer by an allegation of ignorance, if it can ■ obtain the information from sources under its control, although it may qualify its answers to show its source in order to avoid admission of something which it does not' admit. 4 Moore Federal Practice 33.26.
Admissibility of evidence at trial is not the test to determine whether an interrogatory is proper. If it will lead to' discovery of relevant or admissible evidence it is a proper interrogatory even though the answer be hearsay. Here it is probable that the answers will lead to discovery of admissible evidence.
 Finally, the various methods of discovery are , intended to be cumulative, not -alternative or exclusive. If defendant wishes to object on the grounds of a prior deposition, it is incumbent upon it to show *302that a hardship or injustice is being done it. In this action, where defendant was the party taking the deposition of the driver, it can hardly rely on that fact to deprive plaintiff of his right to the use of interrogatories. 4 Moore 33.09.
The objections will be overruled.